Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the primary reason for allowance is that the prior art fails to teach or reasonably suggest a detector device using at least one output audio channel of a sound playing/recording device, wherein said detector device comprises a transmitter coil connected in any one of the claimed manners, wherein each of the said transmitter coil and said sound playing/recording device or each of said multiple transmitter coils and said sound playing/recording device have interface connection or combinations of interface connections between the transmitter coil and sound playing/recording device comprising any of the claimed interface connections; a receiver coil and signal measurement device as claimed, having interface connections or combinations of interface connections between the receiver coil and signal measurement device comprising any of the claimed options.  The closest prior art Utley (U.S. Publ. No. 2014/0265642) discloses powering a sensing device including magnetic and electrical field sensing devices (see paragraph 0015), but fails to disclose the specific arrangement of transmitter coil(s), receiver coil, interface connections, and signal measurement devices as claimed.
As for claim 7, the primary reason for allowance is that the prior art fails to teach or reasonably suggest a detector device using at least one output audio channel of a sound playing/recording device, wherein said detector device comprises a transmitter coil energized with a signal generator wherein each said transmitter coil and said signal generator have interface connections or combinations of interface connections between the transmitter coil and 
With regard to claim 13, the primary reason for allowance is that the prior art fails to teach or reasonably suggest a detector device using at least one output audio channel of a sound playing/recording device, wherein said detector device comprises a transmitter coil connected in any one of the claimed manners, wherein each of the said transmitter coil and said sound playing/recording device or each of said multiple transmitter coils and said sound playing/recording device have interface connection or combinations of interface connections between the transmitter coil and sound playing/recording device comprising any of the claimed interface connections, a receiver coil connected in any one of the claimed manners, having interface connections or combinations of interface connections between the receiver coil and the input audio comprising any of the claimed options.  The closest prior art Utley (U.S. Publ. No. 2014/0265642) discloses powering a sensing device including magnetic and electrical field sensing devices (see paragraph 0015), but fails to disclose the specific arrangement of transmitter coil(s), receiver coil, interface connections, and signal measurement devices as claimed. The closest prior art Utley (U.S. Publ. No. 2014/0265642) discloses powering a sensing device including magnetic and electrical field sensing devices (see paragraph 0015), but fails to disclose the specific arrangement of transmitter coil(s), receiver coil, interface connections, and signal generator as claimed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.